ORDER
PER CURIAM
Husband appeals from the portions of a dissolution decree that distributed the marital property and awarded maintenance to wife. Wife contends, with some justification, that husband’s points relied on do not comply with Rule 84.04(d). Nevertheless, we have reviewed the merits of husband's contentions in light of the standards set forth in Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), and conclude from the record that the distribution of marital property and the award of maintenance are supported by substantial evidence. We affirm pursuant to Rule 84.16(b).